DETAILED ACTION
This Office action is a response to an application filed on 6/23/2020 wherein claims 1-22 remain pending and ready for examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claims 1-11, the limitation “the identified common search space" in lines 5-6 of claim 1 renders the claim(s) indefinite because it is unclear which of the two “identified common search space" in lines 2 and 4 of claim 1, it refers to. For the purpose of examination, “the identified common search space" in lines 5-6 of claim 1 is interpreted as being “identified common search space" in line 4 of claim 1.

Regarding claims 12-22, the limitation “the identified common search space" in line 10 of claim 12 renders the claim(s) indefinite because it is unclear which of the two “identified common search space" in lines 6 and 8 of claim 12, it refers to. For the purpose of examination, “the identified common search space" in line 10 of claim 12 is interpreted as being “identified common search space" in line 8 of claim 12.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 8-10, 12-14, and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ye et al. (US 20150230215 A1, hereafter Ye).

Regarding claim 1, Ye discloses a method for wireless communication (Fig.2) at a user equipment (UE) (Figs.2-3, UE, 300), comprising:
	 identifying ([0095] At operation 212, based on the status determined, either a common search space (CSS) of a cell or a UE-specific search space (USS) of the cell is monitored. The cell monitored in operation 212 is a cell of a secondary eNodeB for communicating with the UE. [0098] At operation 214, a CSS and a USS of a cell of a master eNodeB (MeNB) are monitored. The monitoring of operation 214 may occur simultaneously with monitoring of operation 212.) a plurality of common search spaces ([0095] [0098] CSS of a cell of a secondary eNodeB, CSS of a cell of a master eNodeB (MeNB)), each common search space ([0095] [0098] CSS of a cell of a secondary eNodeB, CSS of a cell of a master eNodeB (MeNB)) associated with a respective scheduling entity ([0066] two distinct schedulers (located on MeNB and SeNB)) of a plurality of scheduling entities ([0095] [0098] a secondary eNodeB, a master eNodeB (MeNB));
	 monitoring ([0095] At operation 212, based on the status determined, either a common search space (CSS) of a cell or a UE-specific search space (USS) of the cell is monitored. The cell monitored in operation 212 is a cell of a secondary eNodeB for communicating with the UE. [0098] At operation 214, a CSS and a USS of a cell of a master eNodeB (MeNB) are monitored. The monitoring of operation 214 may occur simultaneously with monitoring of operation 212.) each of at least two of the identified common search spaces ([0095] [0098] CSS of a cell of a secondary eNodeB, CSS of a cell of a master eNodeB (MeNB)) for downlink control information (DCI) ([0095] At operation 212, based on the status determined, either a common search space (CSS) of a cell or a UE-specific search space (USS) of the cell is monitored. The cell monitored in operation 212 is a cell of a secondary eNodeB for communicating with the UE. The common search space (CSS) may be monitored during the during the Random Access Channel (RACH) procedure. The common search space (CSS) may be monitored when the status indicates the UE is engaged in the Random Access Channel (RACH) procedure. In one embodiment, the CSS may be monitored for at least one of the group consisting of Downlink Control Information (DCI) format 1A/1C scrambled by Random Access-Radio Network Temporary Identifier (RA-RNTI) and DCI format 0 scrambled by Temporary Cell-RNTI (C-RNTI).; See also [0008] [0075]-[0076] [0081] [0095]) specific to the respective scheduling entity ([0066] two distinct schedulers (located on MeNB and SeNB)) associated with the identified common search space ([0095] [0098] CSS of a cell of a secondary eNodeB, CSS of a cell of a master eNodeB (MeNB));
	 decoding ([0007] Currently, a UE is only connected to a single eNB and monitors common search space (CSS) on the primary cell only in this eNB. A UE monitors multiple candidates on the CSS, which is also referred to as blind decoding. [0022] All the other functions that are supported by the CSS on the primary cell either can be realized through other ways (e.g., delivered via MeNB), or are not necessary on SeNB. [0095] At operation 212, based on the status determined, either a common search space (CSS) of a cell or a UE-specific search space (USS) of the cell is monitored. The cell monitored in operation 212 is a cell of a secondary eNodeB for communicating with the UE. The common search space (CSS) may be monitored during the during the Random Access Channel (RACH) procedure. The common search space (CSS) may be monitored when the status indicates the UE is engaged in the Random Access Channel (RACH) procedure. In one embodiment, the CSS may be monitored for at least one of the group consisting of Downlink Control Information (DCI) format 1A/1C scrambled by Random Access-Radio Network Temporary Identifier (RA-RNTI) and DCI format 0 scrambled by Temporary Cell-RNTI (C-RNTI).; See also [0007]-[0008] [0075]-[0076] [0079] [0081]) DCI ([0007]-[0008] [0075]-[0076] [0079] [0081] [0095] DCI) from each of the at least two monitored common search spaces ([0095] [0098] CSS of a cell of a secondary eNodeB, CSS of a cell of a master eNodeB (MeNB)); and
	 communicating ([0022] All the other functions that are supported by the CSS on the primary cell either can be realized through other ways (e.g., delivered via MeNB), or are not necessary on SeNB. [0090] FIG. 2 is a flowchart illustrating an exemplary process for utilizing the CSS in accordance with embodiments described herein. Control signaling is necessary to support downlink and uplink transport channels. In Long Term Evolution (LTE) systems, Downlink Shared Channel (DL-SCH) and Uplink Shared Channel (UL-SCH) control signaling is utilized to support transport channels. The control signaling enables User Equipment (UE) to successfully receive, demodulate, and decode the DL-SCH. Downlink Control Information (DCI) is transmitted through a Physical Downlink Control Channel (PDCCH) and an Enhanced Physical Downlink Control Channel (EPDCCH). DCI includes information about the DL-SCH resource allocation (the set of physical resource blocks (PRBs) containing the DL-SCH), transport format and information related to the DL-SCH Hybrid Automatic Repeat reQuest (ARQ). A PRB includes a number of subcarriers by a number of symbols. In LTE, a PRB is twelve (12) subcarriers by seven (7) OFDM symbols, which is eighty-four (84) modulation symbols. [0095] The common search space (CSS) may be monitored during the during the Random Access Channel (RACH) procedure. The common search space (CSS) may be monitored when the status indicates the UE is engaged in the Random Access Channel (RACH) procedure. In one embodiment, the CSS may be monitored for at least one of the group consisting of Downlink Control Information (DCI) format 1A/1C scrambled by Random Access-Radio Network Temporary Identifier (RA-RNTI) and DCI format 0 scrambled by Temporary Cell-RNTI (C-RNTI).; Hence UE performs communication according to DCI with MeNB. UE also performs communication according to RACH procedure with SeNB) with the respective scheduling entities ([0066] two distinct schedulers (located on MeNB and SeNB)) associated with the decoded DCI ([0007]-[0008] [0075]-[0076] [0079] [0081] [0095] DCI). 

Regarding claims 2 and 13, Ye further discloses wherein the plurality of common search spaces ([0095] [0098] CSS of a cell of a secondary eNodeB, CSS of a cell of a master eNodeB (MeNB)) comprises at least one of a cell-specific common search space ([0095] [0098] CSS of a cell of a secondary eNodeB is specifically for the secondary eNodeB, CSS of a cell of a master eNodeB (MeNB) is specifically for MeNB), a zone-specific common search space associated with a zone having a plurality of cells, or a coordinated multi-point (CoMP) common search space associated with a CoMP set having a plurality of cells. 

Regarding claims 3 and 14, Ye further discloses wherein each of the plurality of common search spaces ([0095] [0098] CSS of a cell of a secondary eNodeB, CSS of a cell of a master eNodeB (MeNB)) is associated with a respective resource element group/control channel element (REG/CCE) space ([0091] The DCI undergoes channel coding, the addition of a Cyclic Redundancy Check (CRC) attachment followed by convolutional coding and rate matching according to PDCCH format capacity, in order to form the PDCCH payload. The coded DCI bits (i.e., PDCCH payload) are then mapped to Control Channel Elements (CCEs) according to the PDCCH format. These coded bits are then converted to complex modulated symbols after performing operations including scrambling, Quadrature Phase Shift Keying (QPSK) modulation, layer mapping and precoding. Finally, the modulated symbols are mapped to physical Resource Elements (REs).; See also [0092]). 

Regarding claims 8 and 19, Ye further discloses wherein each of the plurality of common search spaces ([0095] [0098] CSS of a cell of a secondary eNodeB, CSS of a cell of a master eNodeB (MeNB)) is associated with a respective cell identifier (ID) ([0095] [0098] Identifier of a cell of a secondary eNodeB, identifier of a cell of a master eNodeB (MeNB)). 

Regarding claims 9 and 20, Ye further discloses wherein each of the plurality of common search spaces ([0095] [0098] CSS of a cell of a secondary eNodeB, CSS of a cell of a master eNodeB (MeNB)) is associated with separately managed characteristics ([0019] One example of such a design is to have CSS on SeNB support the Random Access Channel (RACH) procedure only. The random-access channel (RACH) procedure is a communication mechanism used by mobile phones and other wireless devices on a Time Division Multiple Access (TDMA) network. The RACH procedure is used to get the attention of a base station (e.g., eNB) in order to initially synchronize the wireless device's transmission with the base station. A RACH is a shared channel that is used by wireless access terminals to access the access network. To be more specific, in this example, the UE monitors the CSS for: [0020] DCI format 1A/1C scrambled by RA-RNTI; and [0021] DCI format 0 scrambled by temporary C-RNTI.[0022] All the other functions that are supported by the CSS on the primary cell either can be realized through other ways (e.g., delivered via MeNB), or are not necessary on SeNB. The proposed arrangement minimizes the number of formats/radio network temporary identifiers (RNTIs) the UE needs to monitor, which saves UE processing and UE power.) including at least one of:
	 a set of slots to monitor, a number of decoding candidates ([0022] the number of formats/radio network temporary identifiers (RNTIs) the UE needs to monitor is minimized for SeNB), a downlink control information (DCI) format ([0020] DCI format 1A/1C scrambled by RA-RNTI; and [0021] DCI format 0 scrambled by temporary C-RNTI are monitored by UE on the CSS for SeNB), or a ([0020] DCI format 1A/1C scrambled by RA-RNTI; and [0021] DCI format 0 scrambled by temporary C-RNTI are monitored by UE on the CSS for SeNB). 

Regarding claim 10 and 21, Ye further discloses wherein identifying ([0095] At operation 212, based on the status determined, either a common search space (CSS) of a cell or a UE-specific search space (USS) of the cell is monitored. The cell monitored in operation 212 is a cell of a secondary eNodeB for communicating with the UE. [0098] At operation 214, a CSS and a USS of a cell of a master eNodeB (MeNB) are monitored. The monitoring of operation 214 may occur simultaneously with monitoring of operation 212.) comprises preconfiguring  ([0095] At operation 212, based on the status determined, either a common search space (CSS) of a cell or a UE-specific search space (USS) of the cell is monitored. The cell monitored in operation 212 is a cell of a secondary eNodeB for communicating with the UE. ) the UE (Figs.2-3, UE, 300) with information ([0095] result of monitoring CSS of a cell of a secondary eNodeB at operation 212; Note that UE is preconfigured with the result because operation 212 is prior to operation 214) about at least one common search space ([0095] CSS of a cell of a secondary eNodeB). 

Regarding claim 12, Ye discloses an apparatus (Figs.2-3, UE, 300) for wireless communications, comprising:
	 a transceiver (Figs.2-3, transceiver of UE, 300);
	 a memory (Fig.3, [0101] memory 304) storing instructions (Fig.3, [0101] cooperating process 305); and
	 a processor (Fig.3, [0101] processor 302) communicatively coupled to the transceiver and the memory, the processor being configured to execute the instructions ([0101] The computer 300 also may include a cooperating module/process 305. The cooperating process 305 can be loaded into memory 304 and executed by the processor 302 to implement functions as discussed herein and, thus, cooperating process 305 (including associated data structures) can be stored on a computer readable storage medium, e.g., RAM memory, magnetic or optical drive or diskette, and the like.) to:
	 identify ([0095] At operation 212, based on the status determined, either a common search space (CSS) of a cell or a UE-specific search space (USS) of the cell is monitored. The cell monitored in operation 212 is a cell of a secondary eNodeB for communicating with the UE. [0098] At operation 214, a CSS and a USS of a cell of a master eNodeB (MeNB) are monitored. The monitoring of operation 214 may occur simultaneously with monitoring of operation 212.) a plurality of common search spaces ([0095] [0098] CSS of a cell of a secondary eNodeB, CSS of a cell of a master eNodeB (MeNB)), each common search space ([0095] [0098] CSS of a cell of a secondary eNodeB, CSS of a cell of a master eNodeB (MeNB)) associated with a respective scheduling entity ([0066] two distinct schedulers (located on MeNB and SeNB)) of a plurality of scheduling entities ([0095] [0098] a secondary eNodeB, a master eNodeB (MeNB));
	 monitor ([0095] At operation 212, based on the status determined, either a common search space (CSS) of a cell or a UE-specific search space (USS) of the cell is monitored. The cell monitored in operation 212 is a cell of a secondary eNodeB for communicating with the UE. [0098] At operation 214, a CSS and a USS of a cell of a master eNodeB (MeNB) are monitored. The monitoring of operation 214 may occur simultaneously with monitoring of operation 212.) each of at least two of the identified common search spaces ([0095] [0098] CSS of a cell of a secondary eNodeB, CSS of a cell of a master eNodeB (MeNB)) for downlink control information (DCI) ([0095] At operation 212, based on the status determined, either a common search space (CSS) of a cell or a UE-specific search space (USS) of the cell is monitored. The cell monitored in operation 212 is a cell of a secondary eNodeB for communicating with the UE. The common search space (CSS) may be monitored during the during the Random Access Channel (RACH) procedure. The common search space (CSS) may be monitored when the status indicates the UE is engaged in the Random Access Channel (RACH) procedure. In one embodiment, the CSS may be monitored for at least one of the group consisting of Downlink Control Information (DCI) format 1A/1C scrambled by Random Access-Radio Network Temporary Identifier (RA-RNTI) and DCI format 0 scrambled by Temporary Cell-RNTI (C-RNTI).; See also [0008] [0075]-[0076] [0081] [0095]) specific to the respective scheduling entity ([0066] two distinct schedulers (located on MeNB and SeNB)) associated with the identified common search space ([0095] [0098] CSS of a cell of a secondary eNodeB, CSS of a cell of a master eNodeB (MeNB));
	 decode ([0007] Currently, a UE is only connected to a single eNB and monitors common search space (CSS) on the primary cell only in this eNB. A UE monitors multiple candidates on the CSS, which is also referred to as blind decoding. [0022] All the other functions that are supported by the CSS on the primary cell either can be realized through other ways (e.g., delivered via MeNB), or are not necessary on SeNB. [0095] At operation 212, based on the status determined, either a common search space (CSS) of a cell or a UE-specific search space (USS) of the cell is monitored. The cell monitored in operation 212 is a cell of a secondary eNodeB for communicating with the UE. The common search space (CSS) may be monitored during the during the Random Access Channel (RACH) procedure. The common search space (CSS) may be monitored when the status indicates the UE is engaged in the Random Access Channel (RACH) procedure. In one embodiment, the CSS may be monitored for at least one of the group consisting of Downlink Control Information (DCI) format 1A/1C scrambled by Random Access-Radio Network Temporary Identifier (RA-RNTI) and DCI format 0 scrambled by Temporary Cell-RNTI (C-RNTI).; See also [0007]-[0008] [0075]-[0076] [0079] [0081]) DCI ([0007]-[0008] [0075]-[0076] [0079] [0081] [0095] DCI) from each of the at least two monitored common search spaces ([0095] [0098] CSS of a cell of a secondary eNodeB, CSS of a cell of a master eNodeB (MeNB)); and
([0022] All the other functions that are supported by the CSS on the primary cell either can be realized through other ways (e.g., delivered via MeNB), or are not necessary on SeNB. [0090] FIG. 2 is a flowchart illustrating an exemplary process for utilizing the CSS in accordance with embodiments described herein. Control signaling is necessary to support downlink and uplink transport channels. In Long Term Evolution (LTE) systems, Downlink Shared Channel (DL-SCH) and Uplink Shared Channel (UL-SCH) control signaling is utilized to support transport channels. The control signaling enables User Equipment (UE) to successfully receive, demodulate, and decode the DL-SCH. Downlink Control Information (DCI) is transmitted through a Physical Downlink Control Channel (PDCCH) and an Enhanced Physical Downlink Control Channel (EPDCCH). DCI includes information about the DL-SCH resource allocation (the set of physical resource blocks (PRBs) containing the DL-SCH), transport format and information related to the DL-SCH Hybrid Automatic Repeat reQuest (ARQ). A PRB includes a number of subcarriers by a number of symbols. In LTE, a PRB is twelve (12) subcarriers by seven (7) OFDM symbols, which is eighty-four (84) modulation symbols. [0095] The common search space (CSS) may be monitored during the during the Random Access Channel (RACH) procedure. The common search space (CSS) may be monitored when the status indicates the UE is engaged in the Random Access Channel (RACH) procedure. In one embodiment, the CSS may be monitored for at least one of the group consisting of Downlink Control Information (DCI) format 1A/1C scrambled by Random Access-Radio Network Temporary Identifier (RA-RNTI) and DCI format 0 scrambled by Temporary Cell-RNTI (C-RNTI).; Hence UE performs communication according to DCI with MeNB. UE also performs communication according to RACH procedure with SeNB) with the respective scheduling entities ([0066] two distinct schedulers (located on MeNB and SeNB)) associated with the decoded DCI ([0007]-[0008] [0075]-[0076] [0079] [0081] [0095] DCI). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ye in view of Kim et al. (US 20150146604 A1, hereafter Kim), and in further view of Guan et al. (US 20140086184 A1, hereafter Guan). 

Regarding claims 4 and 15, Ye does not disclose wherein at least one of the plurality of common search space is characterized by nested CCEs, and a quantity of the nested CCEs is based on a condition of the control channel.
However, Kim discloses wherein at least one of a plurality of common search space is characterized by nested CCEs (Fig.6, [0074] The search space is divided into a common search space and a UE-specific search space. The common search space, a space for searching for a PDCCH having common control information, is composed of sixteen CCEs from CCE index 0 to 15 and supports a PDCCH having a CCE aggregation level of {4, 8}. However, even in the common search space, PDCCH data (DCI formats 0 and 1A) carrying UE-specific information may also be transmitted in the common search space. The UE-specific search space supports a PDCCH having a CCE aggregation level of {1, 2, 4, 8}.; See two 4-CCEs are nested within one 8-CCE).
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the plurality of common search space of Ye in such a way that at (Kim, [0074]).
Ye and Kim do not explicitly disclose a quantity of the nested CCEs is based on a condition of the control channel.
However, Guan discloses a quantity of the nested CCEs is based on a condition of the control channel ([0036] In an LIE system, search space is a set of candidate PDCCHs, and is specifically defined according to a CCE aggregation level occupied by each PDCCH, where a CCE is a minimum unit that makes up a PDCCH. According to channel conditions, transmission may be performed by using four CCE aggregation levels (corresponding to different coding rates), namely, 1, 2, 4, and 8. Search space is categorized into common search space and UE-specific search space. The former is space that all UEs need to check. The latter is specific to each UE, and is determined by an RNTI (Radio Network Temporary Identity, radio network temporary identifier), a subframe number, and a CCE aggregation level that are specific to a UE, and the numbers of candidate PDCCHs in the search space corresponding to the four CCE aggregation levels 1, 2, 4, and 8 are 6, 6, 2, and 2, respectively. All search space in the embodiments of the present invention is UE-specific search space.).
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to apply Guan’s method of determining a quantity of the nested CCEs to the method and apparatus of Ye and Kim, in order to overcome adverse channel condition by using higher aggregation level (Guan, [0036]).

Claims 5-7 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ye in view of Huang et al. (US 20120314686 A1, hereafter Huang). 

Regarding claims 5 and 16, Ye does not disclose wherein each of the plurality of common search spaces shares a same resource element group/control channel element (REG/CCE) space. 
However, Huang discloses wherein each of a plurality of common search spaces (Fig.8, [0072] a common search space denoted at 806 for a first cell, a common search space denoted at 812 for a second cell) shares a same resource element group/control channel element (REG/CCE) space ([0072] FIG. 8 schematically depicts an example of PDCCHs in the common search space of each of two adjacent cells with overlapping time-frequency resources, arranged in accordance with at least some embodiments described herein. In particular, FIG. 8 illustrates a portion of a first subframe 802 including a first control region 804 having a first PDCCH in a common search space denoted at 806 for a first cell. FIG. 8 also illustrates a portion of a second subframe 808 including a second control region 810 having a second PDCCH in a common search space denoted at 812 for a second cell. Finally, FIG. 8 also illustrates a table 814 identifying locations of overlapping time frequency resources 816 between the first PDCCH 806 in the common search space for the first cell and the second PDCCH 812 in the common search space for the second cell.; Hence a common search space denoted at 806 for a first cell and a common search space denoted at 812 for a second cell share a same REG/CCE space wherein a first control region 804 having a first PDCCH in a common search space denoted at 806 for a first cell and a second control region 810 having a second PDCCH in a common search space denoted at 812 for a second cell are overlapping).
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the plurality of common search spaces of Ye so that each of the plurality of common search spaces shares a same resource element group/control channel element (REG/CCE) space as taught by Huang, in order to use limited time-frequency resources (Huang, [0072]- [0074]).

Regarding claims 6 and 17, Ye does not disclose wherein each of the plurality of common search spaces maps to a different range of CCEs in the same CCE space.
However, Huang discloses wherein each of the plurality of common search spaces (Fig.8, [0072] a common search space denoted at 806 for a first cell, a common search space denoted at 812 for a second cell) maps to a different range of CCEs in the same CCE space (Fig.8, [0072] Finally, FIG. 8 also illustrates a table 814 identifying locations of overlapping time frequency resources 816 between the first PDCCH 806 in the common search space for the first cell and the second PDCCH 812 in the common search space for the second cell.; Note that a common search space denoted at 806 for a first cell and a common search space denoted at 812 for a second cell maps to a different range of CCEs in the same CCE space as seen in Fig.8). 
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the plurality of common search spaces of Ye so that each of the plurality of common search spaces shares a same resource element group/control channel element (REG/CCE) space as taught by Huang, in order to use limited time-frequency resources while addressing interference (Huang, [0072]- [0074]).

Regarding claims 7 and 18, Ye does not disclose wherein the at least two monitored common search spaces are partially overlapping in one or both of time and frequency.
However, Huang discloses wherein the at least two monitored common search spaces (Fig.8, [0072] a common search space denoted at 806 for a first cell, a common search space denoted at 812 for a second cell) are partially overlapping in one or both of time and frequency (Fig.8, [0072] Finally, FIG. 8 also illustrates a table 814 identifying locations of overlapping time frequency resources 816 between the first PDCCH 806 in the common search space for the first cell and the second PDCCH 812 in the common search space for the second cell.; Note that a common search space denoted at 806 for a first cell and a common search space denoted at 812 for a second cell are partially overlapping in one or both of time and frequency as seen in Fig.8).
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the plurality of common search spaces of Ye so that each of the plurality of common search spaces are partially overlapping as taught by Huang, in order to use limited time-frequency resources while addressing interference (Huang, [0072]- [0074]).

Claims 11 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ye in view of Lee et al. (US 20140376486 A1, hereafter Lee). 

Regarding claim 11, Ye does not disclose wherein identifying comprises receiving, via a control channel, an update regarding a location of at least one common search space.
However, Lee discloses wherein identifying comprises receiving, via a control channel, an update regarding a location of at least one common search space ([0109] 1) A plurality of resource region (or location) candidates capable of being designated as a common search space (or UE-specific search space) are defined in advance and it is able to inform of information on a common search space (or UE-specific search space) allocated to the UE by transmitting an indicator or a bit-map indicating a specific resource region candidate. In this case, information on a plurality of the resource region (or location) candidates capable of being designated as the common search space (or UE-specific search space) can be shared between eNB and the UE in advance. [0117] According to the present invention, in case that a carrier aggregation (CA) technique is applied, transmission/reception of a following message(s) can be configured to operate based on a cell (e.g., secondary cell (S-cell)) different from a cell (e.g., a primary cell (P-cell)) used for transmitting/receiving a preceding message(s), an extension carrier or a NCT (new carrier type) currently discussing. [0136] Subsequently, in the step S1103, the UE receives a random access response message (a message #2) from an S-eNB of the UE in response to the random access preamble message. In this case, the random access response message includes scheduling information (or PUSCH resource allocation information) on a L2/L3 message (i.e., a message #3), which is transmitted via a PUSCH region later by the UE.; Hence identifying comprises receiving, via a control channel of transferring the control information of an indicator or a bit-map indicating a specific resource region, an update regarding the region of the common search space).
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the method of Ye to incorporate the identifying operating as taught by Lee, in order to implement search space configuration information of a control channel (Lee, [0108] And, search space configuration information of a control channel used for transmitting/receiving of the aforementioned following message(s) can be implemented in a form described in the following.).

Regarding claim 22, Ye does not disclose wherein identifying comprises receiving, via a control channel, an update regarding a location of at least one of the plurality of common search space.
However, Lee discloses wherein identifying comprises receiving, via a control channel, an update regarding a location of at least one common search space ([0109] 1) A plurality of resource region (or location) candidates capable of being designated as a common search space (or UE-specific search space) are defined in advance and it is able to inform of information on a common search space (or UE-specific search space) allocated to the UE by transmitting an indicator or a bit-map indicating a specific resource region candidate. In this case, information on a plurality of the resource region (or location) candidates capable of being designated as the common search space (or UE-specific search space) can be shared between eNB and the UE in advance. [0117] According to the present invention, in case that a carrier aggregation (CA) technique is applied, transmission/reception of a following message(s) can be configured to operate based on a cell (e.g., secondary cell (S-cell)) different from a cell (e.g., a primary cell (P-cell)) used for transmitting/receiving a preceding message(s), an extension carrier or a NCT (new carrier type) currently discussing. [0136] Subsequently, in the step S1103, the UE receives a random access response message (a message #2) from an S-eNB of the UE in response to the random access preamble message. In this case, the random access response message includes scheduling information (or PUSCH resource allocation information) on a L2/L3 message (i.e., a message #3), which is transmitted via a PUSCH region later by the UE.; Hence identifying comprises receiving, via a control channel of transferring the control information of an indicator or a bit-map indicating a specific resource region, an update regarding the region of the common search space).
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the plurality of common search space of Ye so that identifying comprises receiving, via a control channel, an update regarding a location of at least one of the plurality of common search space as taught by Lee, in order to implement search space configuration information of a control channel (Lee, [0108] And, search space configuration information of a control channel used for transmitting/receiving of the aforementioned following message(s) can be implemented in a form described in the following.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOO JEONG whose telephone number is (571)272-9617.  The examiner can normally be reached on MON - FRI: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOO JEONG/
Primary Examiner, Art Unit 2473
9/11/2021